DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the rectangular shape" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Bozik; Maynard L.  (US 3791623 A; hereinafter Bozik) or, in the alternative, under 35 U.S.C. 103 as obvious over FELL STUART (GB 2112093 A; hereinafter Fell)
Regarding claim 1 Bozik teaches:
A wire tensioning device. (abstract)
comprising: at least one wire tensioning member, formed as a bent metal fork having a first end as a bridge connected to a second end by two longitudinal arms, the second end having two free ends. (See Fig. 3 #16, 17, 18); (Col. 2, lines 22-25)
a support member adapted to support the tensioning member in rotation, the support member having at least one through-hole. (See Fig. 1 #10, 13); (Col. 2. lines 22-25)
and blocking means to block the rotation of the tensioning member the blocking means having at least one recess or groove. (See Fig. 3 #22, 22A); (Col. 2, lines 35-38)
wherein the arms of the tensioning member penetrate the at least one through-hole so that the tensioning member rotates independently with respect to the support member to tension a wire and the tensioning member reversibly engages with the at least one recess or groove. (See Fig. 1 #13, 17); (Col. 2, lines 22-31)
Bozik discloses, as discussed above, a blocking means to block the rotation of the tensioning member by at least one recess or groove. The tensioning member also has reversible engagement with the recess or groove. Should the applicant disagree, Fell teaches that it would have been obvious. See rejection below:
A blocking means having at least one recess or groove. (See Fig. 4 #4); (page 2) Orifice 4 is generally in the shape of a square with internally radiused rearward corners 5 and 6, a recess 7 at the top forward corner and a step 8 at the bottom forward corner, forming a flat platform 9.
the tensioning member reversibly engages with the at least one recess or groove. (See Fig. 2 #7, 8, 9); (page 2) The relative dirnensions of the spindle 1 and orifice 4 are such that: (a) to lock the spindle under tension from the strand, corner 1 a of the spindle engages with the platform 9, corner, 1 b with the forward edge of the orifice 10 and corner 1 c with the top edge of the orifice 11, all as shown in Figure 1, (b) to rotate the spindle so as to increase the tension, the corner 1 b just clears the top edge at 12 at a time when corner 1 a engages with the forward edge of the orifice at 13 and the face 14 of the spindle engages with the end 1 5 of the platform 9
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the blocking means of Bozik to include a recess, as taught by Fell, in order to gain the advantages of allowing a user to tension in one direction while preventing movement in the other direction (page 2 of Fell). Furthermore, the tensioning member could be reversed and still function as intended for engagement with the blocking means.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bozik in view of Fell, further in view of Friedrich;Tusztich (AT 307794 B; hereinafter Tusztich).
Regarding claim 2 Bozik, in view of Fell, as shown above, discloses all of the limitations of claim 1. Bozik, in view of Fell does not teach. Tusztich teaches:
Wherein the free ends are bent so as to have a divergent or convergent progression therebetween. (See Fig. 1 #3, 5)
It would have been obvious to one having ordinary skill within the art at the time of filing to modify the wire tensioning member of Bozik in view of Fell, to incorporate bent ends, as disclosed by Tusztich, in order to gain the advantages of a more secure engagement.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bozik in view of Fell, further in view of Lorenz; W.A. (US 1056190 A; hereinafter Lorenz).
Regarding claim 3 Bozik in view of Fell, as shown above, discloses all of the limitations of claim 1. Bozik further teaches:
The first end of the tensioning member has an open circular shape including two ends from which two free ends of the first end of the tensioning member respectively extend in parallel to one another. (See Fig. 1 #17, 18); (Col. 2, lines 22-25)
Second through hole of the at least one through hole of the support member. (See Fig. 1 #14); (Col. 2, lines 25-27)
Bozik in view of Fell does not teach. Lorenz teaches:
Two free ends extending from the two ends of the open circular shape at an undercut potion of the first end, the undercut portion being configured to engage with a hole. (See Fig. 2 #4, 5); (page 2, lines 75-80)
Two free ends are bent in a divergent direction to create two bends, the two bends including a curved portion. (See Fig. 2 #7, 8); (page 2 lines 85-92)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the tensioning member of Bozik and Fell to include undercut portions and two free ends bent in divergent directions to create two bends, as taught by Lorenz, in order to gain the advantages of maintaining proper placement within the through holes.
One of ordinary skill would recognize that undercut portions on a cotter pin, as well as free ends bent in a divergent direction, is used to create a locking connection in a hole. This combination of a tensioning member with undercut portions which would engage with a first through hole of the support member, and two free ends bent in a divergent direction engaged with a second through hole of the support member would yield predictable results, because the tensioning member would still work as intended.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bozik in view of Fell, further in view of Lorenz and Stern; P.K. (US 1097371 A; hereinafter Stern). Bozik further teaches:
The first end of the tensioning member has a shape including two ends from which two free ends of the first end of the tensioning member respectively extend in parallel to one another. (See Fig. 1 #17, 18); (Col. 2, lines 22-25)
Second through hole of the at least one through hole of the support member. (See Fig. 1 #14); (Col. 2, lines 25-27)
Bozik in view of Fell does not teach. Lorenz teaches:
Two free ends extending from the two ends of the open circular shape at an undercut potion of the first end, the undercut portion being configured to engage with a hole. (See Fig. 2 #4, 5); (page 2, lines 75-80)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the tensioning member of Bozik and Fell to include undercut portions, as taught by Lorenz, in order to gain the advantages of maintaining proper placement within the through holes.
Bozik in view Fell and Lorenz does not teach. Stern teaches:
Free ends bent in a convergent direction, so as to overlap and create two bends. (See Fig. 1 #5, 6)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the tensioning member of Bozik, Fell, and Lorenz to include converging ends, as taught by Stern, in order to gain the advantages of a secure locking engagement, and since applicant has not disclosed that converging ends are critical to the claimed invention. The specification states that the free ends may be either converging or diverging [0019].
One of ordinary skill would recognize that undercut portions on a cotter pin, as well as free ends bent in a convergent direction, is used to create a locking connection in a hole. This combination of a tensioning member with undercut portions which would engage with a first through hole of the support member, and two free ends bent in a convergent direction engaged with a second through hole of the support member would yield predictable results, because the tensioning member would still work as intended.
The combination of Bozik, Fell, Lorenz, and Stern does not disclose an open quadrangular shape. It would have been a matter of design choice to one having ordinary skill within the art to modify the tensioning member to include an open quadrangular shape, as an obvious change in shape, and since applicant states within the specification the tensioning member may be circular or rectangular.
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bozik in view of Fell.
Regarding claim 5 Bozik in view of Fell, as shown above, discloses all of the limitations of claim 1. Bozik does not teach. Fell teaches:
Fig. 2 #4, 7); (page 2) Orifice 4 is generally in the shape of a square with internally radiused rearward corners 5 and 6, a recess 7 at the top forward corner and a step 8 at the bottom forward corner, forming a flat platform 9.
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the blocking means of Bozik to include a recess which has a cam profile of the through hole, as taught by Fell, in order to gain the advantages of allowing a user to tension in one direction while preventing movement in the other direction (page 2 of Fell).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bozik in view of Fell, further in view of Foster, Sr.; Howard F. (US 4040602 A; hereinafter Foster).
Regarding claim 6 Bozik in view of Fell, as shown above, discloses all of the limitations of claim 1. Bozik in view of Fell does not teach. Foster teaches:
Blocking means comprising a groove bent into a C. (See Fig. 4 #36)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the blocking means of Bozik and Fell to include a C-shape, as taught by Foster in order to gain the advantages of a more secure fitting with the support member. The tensioning member of Bozik could be reversed and still function as intended for engagement with the blocking means.
Regarding claim 7 Bozik in view of Fell, as shown above, discloses all of the limitations of claim 1. Bozik further teaches:
 the support member includes two first opposing walls that are parallel to one another and spaced apart to define an empty inner space, the two first opposing walls being kept spaced and parallel by a second wall that joins the two first opposing walls at a longitudinal edge of the two first opposing walls. (See Fig. 1 #11, 12, 10); (Col. 2, lines 14-16)
Regarding claim 8 Bozik in view of Fell, as shown above, discloses all of the limitations of claim 7. Bozik further teaches:
wherein the at least one through-hole includes two through-holes, each of the two said first opposing walls including one of the two through-holes, the through-holes being aligned with each other. (See Fig. 1 #11, 12, 13, 14); (Col. 2, lines 16-17)
Regarding claim 9 Bozik in view of Fell, as shown above, discloses all of the limitations of claim 1. Bozik does not teach. Fell teaches:
the at least one recess or groove has a cam profile of a through hole. (See Fig. 2 #4, 7); (page 2) Orifice 4 is generally in the shape of a square with internally radiused rearward corners 5 and 6, a recess 7 at the top forward corner and a step 8 at the bottom forward corner, forming a flat platform 9.
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the blocking means of Bozik to include a recess which has a cam profile of the through hole, as taught by Fell, in order to gain the advantages of allowing a user to tension in one direction while preventing movement in the other direction (page 2 of Fell). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bozik in view of Fell, further in view of VERDU ALVARO RICARDO et al. (FR 2996791 A1; hereinafter Verdu).
Regarding claim 10 Bozik in view of Fell, as shown above, discloses all of the limitations of claim 1. Bozik in view of Fell does not teach. Verdu teaches:
Support member is a pole for fastening fixed wires or moveable wires. (See Fig. 1 #1,3); (abstract)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the device of Bozik and Fell to be a pole, as taught by Verdu, in order to gain the advantages of an all in one device for ease of installation, since Bozik discloses that the device is installed to a permanent fixture, and Fell discloses the device is mounted to a pole. A person of ordinary skill would have had the necessary technological capabilities to have incorporated a wire tensioning device into a pole for fastening fixed or moveable wires.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644